DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US19/60260 filed on November 7, 2019 which claims priority from U.S. Provisional Application No. 62/757,314, filed on November 8, 2018. 

                                                         Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-15, 18-21 and 24) drawn to a method for treating or preventing a cancer or an inflammatory disease associated with aberrant NF- activity in a subject comprising administering to the subject a therapeutically effective amount of an agent derived from Peganum harmala (Syrian rue), or an analogue thereof, thereby treating or preventing the hyperproliferative disorder or inflammatory disease associated with aberrant NF-kB activity in the subject, in the reply filed on December 6, 2022 is acknowledged.
Applicant’s election without traverse of breast cancer as a species of a cancer or an inflammatory disease associated with aberrant NF- activity, harmine as a species of an agent derived from Peganum harmala (Syrian rue), or an analogue thereof, and pimozide as a species of an additional treatment, in the reply filed on December 6, 2022 is also acknowledged.
Claims 1-7, 20, 21 and 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 8-15, 18, 19 and 24 are being examined as they read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15, 18, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the hyperproliferative disorder" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Thus claim 8 and all claims dependent upon claim 8 are rejected.
Claim 9 is further indefinite since it also recites the limitation "a hyperproliferative disorder."  There is insufficient antecedent basis for this limitation in the claim since claim 8 from which it depends claims treating or preventing a cancer and not a hyperproliferative disorder.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 claims treating the subject that has been diagnosed with a hyperproliferative disorder.  However, claim 8 from which claim 9 depends, claims treating or preventing a cancer and not any hyperproliferative disorder.  Thus claim 9 is broader than claim 8 and thus fails to further limit the subject matter of the claim upon which it depends   Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13-15, 18, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwl WO 03/090681 A2 in view of Liu et al. (Biochemical and Biophysical Research communications 48 (2017) pages 332-338) (Provided on IDS 04/29/2021).
Claims 8-11, 13-15, 18, 19 and 24 of the instant application claim a method for treating or preventing a cancer or an inflammatory disease associated with aberrant NF- activity in a subject, such as breast cancer, comprising administering to the subject a therapeutically effective amount of an agent derived from Peganum harmala (Syrian rue), or an analogue thereof, such as harmine, thereby treating or preventing the hyperproliferative disorder or inflammatory disease associated with aberrant NF- activity in the subject.
Aggarwal teaches synergistic effects of NF- inhibitors and anti-neoplastic agents in the treatment of cancer, particularly breast cancer (abstract and page 1 lines 18-25).  Aggarwal teaches that NF-plays an essential role in the development and progression of breast cancer (page 4 lines 1-20).  Aggarwal teaches that the object of the invention is to demonstrate synergistic effects of NF- inhibitors and anti-neoplastic agents in inhibiting tumor growth and metastasis (page 10 lines 4-7).  Aggarwal teaches that the anti-neoplastic agent is preferably paclitaxel (page 10 lines 7-10).  
Aggarwal teaches a method of inhibiting metastasis of a tumor and a method of treating a tumor in an individual in need thereof comprising administering a pharmacologically effective dose of an inhibitor of NF- and a cancer chemotherapeutic agent (page 10 lines 15-21).  Aggarwal teaches a method of inhibiting metastasis of breast cancer and a method of treating breast tumor in an individual in need thereof comprising administering a pharmacologically effective dose of an inhibitor of NF- and a cancer chemotherapeutic agent (page 10 line 28-page 11 line 4).  Aggarwal teaches that one of ordinary skill in the art would recognize that the synergistic effects of curcumin and paclitaxel could readily be extended to other NF- inhibitors and chemotherapeutic agents and NF- inhibitors besides curcumin can be used to manifest the same synergistic effects in inhibiting tumor growth and metastasis (page 14 lines 5-18).  Other cancer chemotherapeutic agents include gemcitabine, 5-fluorouracil, etoposide, cisplatin, camptothecin, vincristine and doxorubicin (page 15 lines 5-7).   
Aggarwal further teaches that several breast cancer lines are known to express constitutively active NF- with highest expression including MDA-MB-436 and MDA-MB-231, which are triple negative breast tumor cell lines (page 18 lines 17-20).
Thus, Aggarwal teaches a method of treating breast cancer wherein NF-plays an essential role in the development and progression of breast cancer, comprising the administration of an NF- inhibitor and a cancer chemotherapeutic agent such as paclitaxel, gemcitabine, 5-fluorouracil, etoposide, cisplatin, camptothecin, vincristine or doxorubicin.  Aggarwal further teaches treating breast cancer such as triple negative breast cancer (MDA-MB-436 and MDA-MB-231) that overexpresses NF-.  
Aggarwal does not teach harmine as an NF- inhibitor.
Liu et al. teaches that harmine is a major constituent in Peganum harmala L (abstract).  Liu et al. teaches that of the seven abundant alkaloids in P. harmala, harmine and harmol were found to inhibit NF- transactivity and signaling (page 332).  Liu et al. teaches that between 2 and 10 M harmine inhibited the phosphorylation of NF- p65 and its nuclear translocation which supports that harmine is an NF- inhibitor (page 335).  Liu et al. further teaches that between 1 and 25 M harmine suppressed NF- downstream signaling which further supports that harmine inhibits NF- activity (page 336).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Aggarwal which teaches a method of treating breast cancer which is a cancer associated with aberrant NF-activity, comprising the administration of an NF- inhibitor and a cancer chemotherapeutic agent such as paclitaxel, gemcitabine, 5-fluorouracil, etoposide, cisplatin, camptothecin, vincristine or doxorubicin, with the teachings of Liu et al. which teaches that harmine is an inhibitor of NF-.  Thus, since harmine is an inhibitor of NF-, a person of ordinary skill in the art would have been motivated to combine it with a cancer chemotherapeutic agent for the treatment of breast cancer with a reasonable expectation of predictable results.
Claim 13 of the instant application is rendered obvious since Liu et al. specifically teaches that harmine inhibits phosphorylation of NF- p65 and its nuclear translocation and thus is unable to regulate gene expression of inflammatory cytokines.  Claim 14 is rendered obvious since Liu et al. specifically teaches that harmine inhibits NF- downstream signaling since it is unable to translocate to the nucleus and act as a transcription factor for inflammatory genes, and thus it will necessarily inhibit the expression of the genes as claimed in claim 14 of the instant application.  Claim 15 of the instant application is rendered obvious since Liu et al. teaches that between 2 and 10 M harmine inhibits NF- activity.  
Claims 18 and 19 of the instant application are rendered obvious since Aggarwal specifically teaches treating breast cancer which is associated with aberrant NF- activity and further teaches treating several breast cancer lines that are known to express constitutively active NF- with highest expression including MDA-MB-436 and MDA-MB-231, which are triple negative breast tumor cell lines (page 18 lines 17-20).
Claim 24 of the instant application is rendered obvious since Aggarwal teaches combining an NF- inhibitor with a chemotherapeutic agent such as paclitaxel, gemcitabine, 5-fluorouracil, etoposide, cisplatin, camptothecin, vincristine or doxorubicin.
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwl WO 03/090681 A2 in view of Liu et al. (Biochemical and Biophysical Research communications 48 (2017) pages 332-338) (Provided on IDS) as applied to claims 8-11, 13-15, 18, 19 and 24 above and further in view of Trieu et al. U.S. Publication No. 2014/0072631 A1 (Provided on IDS 04/29/2021).
Claim 12 of the instant application claims further administering infliximab, adalimumab, certolizumab pegol, golimumab, or etanercept.
Aggarwl in view of Liu et al. is as set forth above.
Aggarwl in view of Liu et al. does not teach further administering infliximab, adalimumab, certolizumab pegol, golimumab, or etanercept.  
Trieu et al. also teaches combining agents for the treatment of cancer including breast cancer ([0014], [0039].  Trieu et al. teaches combining a taxane such as paclitaxel and at least one other agent that inhibits a pro-survival and/or inflammatory signal (abstract and [0014]).  Trieu et al. teaches that the other agent that inhibits a pro-survival and/or inflammatory signal may be an inhibitor of TNF-, including for example Adalimumab, Certolizumab pegol, Etanercept, Infliximab [0028].  Trieu et al. further teaches that in some embodiments, the other agent is an inhibitor of NF- (such as inhibitor of the phosphorylation of NF- p65) [0029].  Trieu et al. specifically teaches that pro-survival and inflammatory signals including TNF- and the phosphorylation of NF- p65 are upregulated in MDA-MB-231 triple negative breast tumor cells (Examples 1-3 pages 22-23).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to further combine an inhibitor of TNF-, such  Adalimumab, Certolizumab pegol, Etanercept, or Infliximab to the combination of an NF- inhibitor such as harmine and a cancer chemotherapeutic agent such as paclitaxel as taught by Aggarwl in view of Liu et al. since Trieu et al. teaches that pro-survival and inflammatory signals in addition to NF- including TNF- may also be upregulated in breast cancer, particularly triple negative breast cancer.  Therefore, a person of ordinary skill in the art would have been motivated to combine an inhibitor of TNF-, to the combination of an NF- inhibitor and a cancer chemotherapeutic agent such as paclitaxel with a reasonable expectation of producing an improved treatment for breast cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus claim 12 of the instant application is rendered obvious in view of the cited prior art teachings.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwl WO 03/090681 A2 in view of Liu et al. (Biochemical and Biophysical Research communications 48 (2017) pages 332-338) (Provided on IDS) as applied to claims 8-11, 13-15, 18, 19 and 24 above and further in view of Strobl et al. (Cancer Research, 50, 1990, 599-5405).
Claim 24 of the instant application as it reads on the elected species, claims further administering a chemotherapeutic agent such as pimozide.
Aggarwl in view of Liu et al. is as set forth above.
Aggarwl in view of Liu et al. does not teach further administering pimozide.
Strobl et al. teaches that pimozide is useful in the treatment of breast cancer including ER-positive and ER-negative breast cancer (abstract).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to add pimozide to the combination of an NF- inhibitor such as harmine and a cancer chemotherapeutic agent such as paclitaxel as taught by Aggarwl in view of Liu et al. since Stroble et al. teaches that pimozide is also useful in the treatment of breast cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus claim 24 is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 8-15, 18, 19 and 24 are rejected.  Claims 1-7, 20, 21 and 26-31 are withdrawn.  Claims 16, 17, 22, 23 and 25 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM